DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on July 21, 2022 is acknowledged.  Claims 1-21 have been canceled in favor of new claims 22-41.
Priority
This application has been filed as a continuation of U.S. Patent Application Serial No. 16/681,653, filed November 12, 2019 which claims benefit to U.S. Patent Provisional Application Serial No. 62/760,701, filed November 13, 2018.  The contents of both applications have been reviewed.
Information Disclosure Statement
The information disclosure statement filed September 9, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.   It is noted that the statement cites U.S. Patent Application No. 2015/0017546 (Zhang) however the relevance of this document is unclear as the cited document is directed to binder compositions.  Clarification is respectfully requested.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received May 17, 2022 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Interpretation
As to the enclosure of claims 22-28, the enclosure of the disclosure relates to reference characters 110, 120 and/or 130.  As shown in Fig. 1, these enclosures are only a specific part to the larger apparatus 10.  These particular claims include intended use limitations of the claimed enclosure (“configured to attach to a surface of a battery pack” and “cover” as well as claimed features to the cover and battery pack are to the enclosure itself). Thus the invention of claims 22-28 can be interpreted as an enclosure of sufficient design to the claimed features of the enclosure itself to be sufficiently configured to attach to a surface of another device (such as a battery pack) and a cover.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,367,918. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 22, U.S. Patent No. 11,367,918 claims an enclosure comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (claim 1, ll. 1-12).
As to instant claim 23, U.S. Patent No. 11,367,918 claims the enclosure is configured to be attached to a cover of the battery pack so that the cover is attached to both the enclosure and an upper surface of the frame of the battery pack, the cover and upper surface of the frame having a gap therebetween for receiving one or more electrical components extending from an interior of the battery pack into the enclosure (see claim 1).
As to instant claim 24, U.S. Patent No. 11,367,918 claims one or more openings formed therein an configured to accommodate one or more connectors for the one or more electrical components (see claim 6).
As to instant claim 25, U.S. Patent No. 11,367,918 claims the enclosure comprises plastic or metal (see claims 8 and 9).
As to instant claim 26, U.S. Patent No. 11,367,918 claims a first side connected to an outer surface of the frame (claim 1, ll. 3-5) and a second side extending away from the frame so as to define an enclosed space between the outer surface and the second side (claim 1, ll. 6-8).
As to instant claim 27 U.S. Patent No. 11,367,918 claims the enclosure configured to be affixed to a cover of the battery pack (see claim 1) and having an upper surface substantially parallel with an upper surface of the frame (see claims 7 and 13).
As to instant claim 28, U.S. Patent No. 11,367,918 claims the enclosure being die-cast or injection molded (see claims 5 and 14).
As to instant claim 29, U.S. Patent No. 11,367,918 claims an apparatus comprising a frame for one or more batteries, the frame having a surface (see claims 1 and 7, ll. 1-4), an enclosure attached to the outer surface of the frame, the enclosure comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different form the first elevation (see claim 1).
As to instant claim 30, U.S. Patent No. 11,367,918 claims a cover affixed to an upper surface of the frame and an upper surface of the enclosure with a gap between the upper surface of the frame and the cover, the gap positioned proximate to the enclosure (see claim 7).
As to instant claim 31, U.S. Patent No. 11,367,918 claims the enclosure as a first enclosure, the gap is a first gap, the battery pack further comprising a second enclosure affixed to the surface of the frame, the cover affixed to an upper surface of the second enclosure with a second gap between the upper surface of the frame and the cover, the second gap positioned proximate to the second enclosure (see claims 12 and 17).
As to instant claim 32, U.S. Patent No. 11,367,918 claims the upper surface of the enclosure is oriented substantially parallel to the upper surface of the frame (see claim 13).
As to instant claim 33, U.S. Patent No. 11,367,918 claims the upper surface of the frame has a third elevation proximate to the enclosure and a fourth elevation removed from the enclosure, the third elevation being lower than the fourth elevation (see claim 16).
As to instant claim 34, U.S. Patent No. 11,367,918 claims one or more of the electrical components extending from an interior space of the frame into the enclosure through the gap (see claim 7).
As to instant claim 35, U.S. Patent No. 11,367,918 claims one or more opening formed therein configured to accommodate one or more connectors for the one or more electrical components (see claim 15).
As to instant claim 36, U.S. Patent No. 11,367,918 claims the surface of the frame comprises a first surface oriented along a first direction, the first direction being a lengthwise direction of the frame, a second surface oriented substantially perpendicular to the first direction, and a third surface oriented at an acute angle with respect to first and second surfaces (see claim 7).
As to instant claim 37, U.S. Patent No. 11,367,918 claims the enclosure positioned on the third surface (see claim 10).
As to instant claim 38, U.S. Patent No. 11,367,918 claims the enclosure positioned on the second surface (see claim 11).
As to instant claim 39, U.S. Patent No. 11,367,918 claims an apparatus comprising a frame defining an interior space within for one or more batteries, the frame having an outer surface, a first enclosure attached to the outer surface, a cover attached to the outer surface and an upper surface of the first enclosure with a first gap between the outer surface of the frame and the cover, the gap positioned proximate to the first enclosure (see claim 17), a second enclosure attached to the outer surface, the cover attached to an upper surface of the second enclosure with a second gap between the outer surface of the frame and the cover, the second gap proximate to the second enclosure (see claim 17).
As to instant claim 40, U.S. Patent No. 11,367,918 placement of the enclosures on different sides of the outer surface of the frame would have been an obvious modification within the skill of the ordinary worker in the art dependent upon where the electrical connections are passed from the battery frame to various external loads.
As to instant claim 41, U.S. Patent No. 11,367,918 claims one or more opening formed therein configured to accommodate one or more connectors for the one or more electrical components (see claim 15) and for plural enclosures of claim 17, the inclusion of electrical components at each gap/enclosure region would have been reasonably appreciated by the scope of the claimed invention.
In general, the invention of claims 1-17 of U.S. Patent No. 11,367,918 sufficiently teach or obviate the invention(s) of instant claims 22-41 for at least those reasons discussed above and any differences between the claimed invention of U.S. Patent No. 11,367,918 and the instant claims are further held to be minor and obvious variants which are not sufficiently patentably distinct. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loo et al. (U.S. Patent Application No. 2016/0006147).
	As to claim 22, Loo discloses an enclosure 26 configured to attach to a surface of a battery pack 18, the enclosure 26 comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 6 and 9).

    PNG
    media_image1.png
    486
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    471
    media_image2.png
    Greyscale

	As to claim 26, the enclosure comprises a first side and a second side extending away from the surface 18A of the battery pack so as to define an enclosed space between the surface 18A of the battery pack and the second side when the first side is attached to the surface 18A of the battery pack and wherein the second side comprises the first and second lower surfaces of enclosure 26 (Figs. 6 and 9).

    PNG
    media_image3.png
    486
    604
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    353
    471
    media_image4.png
    Greyscale

	As to claim 28, the claims is held to be a product-by-process claim whereby the claim only recites the enclosure is die-cast or injection molded.  The process does not further limit the product from that of Loo as the enclosure 26 of Loo is formed of a single unitary piece similar to that of the instant invention.  Thus the product enclosure 26 of Loo still anticipates the product in the product-by-process of claim 28.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 29, Loo teaches of an apparatus comprising:
	A frame 1810/1805 for one or more batteries, the frame having a surface 18A;
	An enclosure 26 attached to surface 18A of frame side 1805, the enclosure comprising, a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation as discussed above (Figs. 4-6 and 8-9).
Claims 22, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (U.S. Patent Application No. 2010/0236913).
As to claim 22, Conrad discloses an enclosure 10 configured to attach to a surface of a battery pack 100, the enclosure 10 comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 1-3).

    PNG
    media_image5.png
    334
    470
    media_image5.png
    Greyscale
 
	As to claim 25, the enclosure 10 is made of non-conductive materials such as plastic or conductive materials (para. [0031]).
	As to claim 26, the enclosure 10 comprises a first side and a second side extending away from the top surface of the battery pack 100 so as to define an enclosed space between the surface of the battery pack 10 and the second side when the first side is attached to the surface of the battery pack and wherein the second side comprises the first and second lower surfaces of enclosure 10 (Figs. 1-3).
 
    PNG
    media_image6.png
    352
    470
    media_image6.png
    Greyscale

	As to claim 28, the claims is held to be a product-by-process claim whereby the claim only recites the enclosure is die-cast or injection molded.  The process does not further limit the product from that of Conrad as the enclosure 10 of Conrad is formed of a single unitary piece similar to that of the instant invention.  Thus the product enclosure 10 of Conrad still anticipates the product in the product-by-process of claim 28.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
Claims 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (U.S. Patent Application No. 2002/0132522).
As to claims 22-28, the invention is to the enclosure alone and features particular to the intended use of the enclosure (attachment to a battery pack and cover) and features specific to the cover and battery pack do not further limit the enclosure itself.  Thus this rejection is applied specific to the claimed enclosure and the design of such which is held to be sufficiently configured to attach to a surface of another device via a cover.
As to claim 22, Miyazaki discloses an enclosure 10 comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 1 and 5).

    PNG
    media_image7.png
    283
    345
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    681
    495
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    760
    media_image9.png
    Greyscale

 	As to claim 23, the enclosure 10 has threaded inserts 12a on the top surface of the enclosure, thus sufficiently configured to be attached to a cover (note further limitation to the gap between the cover and the frame of the battery pack do not further limit the enclosure itself; Figs. 1 and 5).
	As to claim 24¸ the enclosure 10 includes one or more openings 11c which are sufficiently designed to accommodate an electrical connector (Figs. 1 and 5).
	As to claim 25, the enclosure 10 is made of metal (para. [0041]).
	As to claim 26,  the enclosure 10 includes first and second sides, one side of which (the lower side) extends away from the upper side which is the side which is connected via threaded inserts 12a to another element (exemplified by a cover, but, as far as the enclosure 10 itself goes, not limited to such).  The structure of the enclosure 10 and the placement of where the enclosure has attachment features 12A, defines the same structure as in claim 26 (regardless of what the enclosure itself is mounted to).
	As to claim 27, the enclosure is configured to be attached to a cover and includes a flat surface 12 adjacent to the cover which is parallel with the cover when attached (Fig. 1).
	As to claim 28, the claims is held to be a product-by-process claim whereby the claim only recites the enclosure is die-cast or injection molded.  The process does not further limit the product from that of Miyazaki as the enclosure 10 of Miyazaki is formed of a single unitary piece similar to that of the instant invention.  Thus the product enclosure 10 of Miyazaki still anticipates the product in the product-by-process of claim 28.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
Claims 22, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent No. 5,645,448).
As to claim 22, Hill discloses an enclosure 10 configured to attach to a surface of a battery pack 70, the enclosure 10 comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 1-3).

    PNG
    media_image10.png
    697
    708
    media_image10.png
    Greyscale
 
	As to claim 25, the enclosure is made of plastic (col. 2, ll. 64-66).
	As to claim 27, the enclosure is configured to be attached to the cover of the battery and includes a flat surface adjacent to the cover which is parallel with the cover when attached (Fig. 3).
	As to claim 28, the claims is held to be a product-by-process claim whereby the claim only recites the enclosure is die-cast or injection molded.  The process does not further limit the product from that of Hill as the enclosure 10 of Hill is formed of a single unitary piece similar to that of the instant invention.  Thus the product enclosure 10 of Hill still anticipates the product in the product-by-process of claim 28.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	In addition, it is further noted that the base 22 and cover 24 of plastic housing 20 are preferably injection molded as a single unit (see paragraph bridging columns 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (U.S. Patent Application No. 2016/0006147) as applied to claim 22 above, and further in view of Miyazaki et al. (U.S. Patent Application No. 2002/0132522).
	Loo does not teach of the particular material for enclosure 26.
Miyazaki teaches that electrical connecting boxes can be made of metal material (para. [0041]).  Metal material providing a structurally robust enclosure.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the enclosure of Loo to be any number of materials including metals as taught by Miyazaki since it would have provided for a structurally robust enclosure. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 22, 26, 28, 29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (U.S. Patent Application No. 2015/0147618) in view of Loo et al. (U.S. Patent Application No. 2016/0006147).
 	As to claim 29, Nakamori discloses an enclosure comprising a frame 58 having a surface and openings 60, 62, 64 and 66 through which power lines 32, 34, 36 and 38 pass through (Figs. 1, 2).
	As to claim 36, the surface of the frame 58 includes a first surface 5084 oriented along a first direction lengthwise of the frame 58, a second surface 5802, oriented substantially perpendicular to the first surface 5804 and a third surface 5812,5810, 5814,5816, oriented at an acute angle with respect to the first surface 5084 and second surface 5802 (Fig. 2).

    PNG
    media_image11.png
    553
    836
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    561
    777
    media_image12.png
    Greyscale

	Nakamori does not teach of the enclosure of claims 22, 26, 28 and 29 or of the placement of the enclosure (claims 37-38).
As to claim 22, Loo discloses an enclosure 26 configured to attach to a surface of a battery pack 18, the enclosure 26 comprising a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 6 and 9).

    PNG
    media_image1.png
    486
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    471
    media_image2.png
    Greyscale

	As to claim 26, the enclosure comprises a first side and a second side extending away from the surface 18A of the battery pack so as to define an enclosed space between the surface 18A of the battery pack and the second side when the first side is attached to the surface 18A of the battery pack and wherein the second side comprises the first and second lower surfaces of enclosure 26 (Figs. 6 and 9).

    PNG
    media_image3.png
    486
    604
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    353
    471
    media_image4.png
    Greyscale

	As to claim 28, the claims is held to be a product-by-process claim whereby the claim only recites the enclosure is die-cast or injection molded.  The process does not further limit the product from that of Loo as the enclosure 26 of Loo is formed of a single unitary piece similar to that of the instant invention.  Thus the product enclosure 26 of Loo still anticipates the product in the product-by-process of claim 28.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 29, Loo teaches of an apparatus comprising:
	A frame 1810/1805 for one or more batteries, the frame having a surface 18A;
	An enclosure 26 attached to surface 18A of frame side 1805, the enclosure comprising, a first lower surface positioned at a first elevation and a second lower surface positioned at a second elevation different from the first elevation (Figs. 4-6 and 8-9).
	Nakamori teaches of passing electrical cables through the sides of the frame of the battery housing.
	Loo teaches that the cable connecting structure which passes through the sides of a frame of a battery housing can be disposed in the enclosure 26 to provide for a compact connecting structure, provide for quick connecting and disconnecting of the cabling of the battery and impart a degree of protection to the cable connecting region of the battery.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Nakamori to include the cable enclosure of Loo as discussed above since it would have provided a compact design, permitted quick connecting/disconnecting of the cabling of the battery and imparted a degree of protection to the cable connecting region of the battery.
	Further as to claim 37, given the disclosed placement of the cable passthrough openings of Nakamori at the third surface, the resultant combination of Nakamori in view of Loo above would have obviated the enclosure placement a the third surface of the frame.
	Further as to claim 38, the particular placement of the cable pass through (first, second and/or third surface of the frame) and corresponding placement of the enclosure associated with the placement of the pass through is not held to provide for any unexpected benefit.  Thus for whichever surface(s) the internal cabling of the battery of Nakamori were to be placed, the additional placement of the enclosure of Loo corresponding to the placement would have been a simple design choice.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (U.S. Patent Application No. 2015/0147618) in view of Loo et al. (U.S. Patent Application No. 2016/0006147) as applied to claim 22 above, and further in view of Miyazaki et al. (U.S. Patent Application No. 2002/0132522).
	The difference not yet discussed is of the particular material for enclosure 26.
	Miyazaki teaches that electrical connecting boxes can be made of metal material (para. [0041]).  Metal material providing a structurally robust enclosure.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the enclosure of modified Nakamori to be any number of materials including metals as taught by Miyazaki since it would have provided for a structurally robust enclosure. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
It is noted that aside from the double patenting rejection above, claims 30-35 are not further rejected.  The limitations to claim 30, further comprising the cover affixed to an upper surface of the frame and an upper surface of the enclosure with a gap between the upper surface of the frame and the cover, the gap positioned proximate to the enclosure (the enclosure attached to the frame of the apparatus and the enclosure having the first and second lower surfaces of different elevation as required by base claim 29) are not reasonably disclosed, obviated nor suggested by the cited prior art of record.  Claims 31-35 are all dependent upon claim 30 and allowable for at least those reasons to claim 30.
It is also noted that aside from the double patenting rejection above, claims 39-41 are not further rejected.  The limitations to claim 39, recite the frame, first and second enclosures and cover, the cover affixed to an upper surface of the frame and an upper surface of each enclosure with a respective gap (first gap proximate to the first enclosure and second gap proximate to the second enclosure) between the upper surface of the frame and the cover are not reasonably disclosed, obviated nor suggested by the cited prior art of record.  Claims 40-41 are all dependent upon claim 39 and allowable for at least those reasons to claim 39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725